It having been reported to the Court that John H. Gately, of Colorado Springs, State of Colorado, has been disbarred from the practice of law in all the courts of the State of Colorado by judgment of the Supreme Court of the State of Colorado, duly entered on the 24th day of July, A. D., 1961, and this Court by order of October 15, 1962, having suspended the said John H. Gately from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred ;
And it appearing that the said rule was duly issued and served upon the respondent, who has filed a return thereto; now, upon consideration of the rule to show cause and the return aforesaid;
It is Ordered that the said John H. Gately be, and he is hereby, disbarred, and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.